Tom Glaze, Judge, concurring. I concur with the majority’s ' holding reversing the Commission in this case. The problem in this case is precisely the type problem about which I warned in my concurring opinion in Southwestern Bell Telephone Company v. Arkansas Public Service Commission, 18 Ark. App. 260, 715 S.W.2d 451 (1986): when the Commission adopts a particular methodology, it should apply that formula in a correct and consistent manner. This court affirmed the Commission in that case, because the result reached could not be said to be unfair. Here, the Commission’s misapplication of the expert witnesses’ methods of dealing with investment tax credits and accumulated deferred income taxes yields a result which is outside the realm of possibilities presented by the expert witnesses. This case involves the question of the proper treatment to be accorded investment tax credits and accumulated deferred income taxes, and the expert witnesses seem to agree that these tax benefits may be accounted for through a cost of capital calculation or be deducted from rate base. It seems to me that the rate base approach is the most logical. After all, it is the investment in rate base which generates the tax benefits themselves, and there seems to be no problem in determining precisely the tax savings which are generated by Arkansas rate base. This approach is much simpler and seems to “true up” particular dollar amounts of tax savings with the particular rate base giving rise to those savings. Corbin, J., joins.